DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/22 has been entered.

Response to Arguments
Applicant’s arguments, filed 1/14/22, have been fully considered.
Applicant’s arguments, on page 7, with respect to the objection to claims 24, 26, and 30 have been fully considered and are persuasive.  The objection to claims 24, 26, and 30 has been withdrawn. The applicant notes that an objection has been made to claims 22 and 33 in light of amendment.
Applicant’s arguments, starting on page 8, with respect to the 35 U.S.C. 102 and 103 rejection(s) of the currently pending claims have been fully considered and in light of amendment are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yasukawa (US 20200169902 A1).



Claim Objections
Claims 22 and 33 are objected to because of the following informalities:  
Claims 22 and 33 recite “the a CQI index” instead of “the CQI index.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 7, 10, 15, 22, 24-27, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyu (US 20200119836 A1) in view of Yasukawa (US 20200169902 A1).
Regarding claim 1, Lyu discloses:
“A method for receiving configuration information, comprising: receiving, by a terminal device, configuration information transmitted by a network device, wherein the configuration information is configured to indicate, for the terminal device, a first channel quality indicator (CQI) value range” ([para 0191]: “Step S12: The terminal device obtains the channel quality indicator set determined by the network device for the terminal device, where the channel quality indicator set includes a channel quality indicator value, and the channel quality indicator value is used to indicate channel quality.”)
“under a first target block error rate (BLER), wherein different CQI value ranges are configured for different target BLERs…” ([para 0215]: “In this embodiment of this application, for a same terminal device, it is set that intervals of a plurality of BLER differences respectively correspond to a plurality of channel quality indicator sets, and the intervals of the plurality of BLER differences do not overlap.” ; [para 0228]: “Specifically, optionally, the network device determines the BLER difference between the BLER corresponding to the measurement value and the BLER corresponding to the reference value, determines that the BLER difference belongs to an interval of a target BLER difference of preset intervals of a plurality of BLER differences, and uses a channel quality indicator set corresponding to the interval of the target BLER difference as the second target channel quality indicator set.”)
“…selecting, by the terminal device, a CQI index from the first CQI value range and reporting the CQI index to the network device…” ([para 0192]: “Step S13: The terminal device sends feedback information to the network device, where the feedback information is used to indicate a target channel quality indicator value, the target channel quality indicator value is a channel quality indicator value in the channel quality indicator set, and the target channel quality indicator value is used to determine current channel quality of a channel.”)
Lyu does not explicitly disclose “wherein a CQI value range that is configured for each of the different target BLERs is different from a CQI value range that is configured for any other target BLER of the different target BLERs” nor “wherein the first CQI value range comprises some or all of the CQI indexes in a CQI table.”
However, Yasukawa discloses the missing features “wherein a CQI value range that is configured for each of the different target BLERs is different from a CQI value range that is configured for any other target BLER of the different target BLERs” and “wherein the first CQI value range comprises some or all of the CQI indexes in a CQI table.” ([para 0054]: “For example, the CQI table may be defined in such a manner that CQI indexes “0” to “15” correspond to a CQI with respect to a block error rate of x %, CQI indexes “16” to “31” correspond to a CQI with respect to a block error rate of y %, and CQI indexes “32” to “47” correspond to a CQI with respect to a block error rate of z %.” Also see Fig. 6.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Lyu and Yasukawa, to modify the indication as disclosed by Lyu, to be have CQI ranges corresponding to BLER as disclosed in Yasukawa. The motivation for doing so is that it allows the CQI indication to require a smaller number of bits, thus improving efficiency. Therefore, it would have been obvious to combine Lyu with Yasukawa to obtain the invention as specified in the instant claim.
Regarding claim 4, Lyu in view of Yasukawa disclose all the features of the parent claim.
Lyu further discloses “wherein a length of the first CQI value range in the CQI table is pre-configured.” ([para 0237]: “Optionally, the quantity of elements in the channel quality indicator set may be bound to a service type (for example, a quantity of elements included in the channel quality indicator set of the URLLC service is 8, and a quantity of elements included in the channel quality indicator set of the eMBB service is 16).”)
Regarding claim 7, Lyu in view of Yasukawa disclose all the features of the parent claim.
Lyu further discloses “wherein positions in the CQI table at which starting positions of CQI value ranges under different target BLERs locate are the same.” ([para 0327]: “Optionally, a BLER included in the first BLER set and a BLER included in another BLER set of the at least one BLER set may be totally the same, or may be partially the same, or may be totally different. This is not limited in this application.”)
Regarding claim 10, Lyu discloses:
“A terminal device, comprising: a receiver,” ([para 0277]: “The terminal device 201 may include a transceiver unit 2011 and a processing unit 2012.”)
“configured to receive configuration information transmitted by a network device, wherein the configuration information is configured to indicate, for the terminal device, a first channel quality indicator (CQI) value range” ([para 0191]: “Step S12: The terminal device obtains the channel quality indicator set determined by the network device for the terminal device, where the channel quality indicator set includes a channel quality indicator value, and the channel quality indicator value is used to indicate channel quality.”)
“under a first target block error rate (BLER), wherein different CQI value ranges are configured for different target BLERs…” ([para 0215]: “In this embodiment of this application, for a same terminal device, it is set that intervals of a plurality of BLER differences respectively correspond to a plurality of channel quality indicator sets, and the intervals of the plurality of BLER differences do not overlap.” ; [para 0228]: “Specifically, optionally, the network device determines the BLER difference between the BLER corresponding to the measurement value and the BLER corresponding to the reference value, determines that the BLER difference belongs to an interval of a target BLER difference of preset intervals of a plurality of BLER differences, and uses a channel quality indicator set corresponding to the interval of the target BLER difference as the second target channel quality indicator set.”)
 “…a processor, configured to select a CQI index from the first CQI value range and report the CQI index to the network device…” ([para 0192]: “Step S13: The terminal device sends feedback information to the network device, where the feedback information is used to indicate a target channel quality indicator value, the target channel quality indicator value is a channel quality indicator value in the channel quality indicator set, and the target channel quality indicator value is used to determine current channel quality of a channel.”)
Lyu does not explicitly disclose “wherein a CQI value range that is configured for each of the different target BLERs is different from a CQI value range that is configured for any other target BLER of the different target BLERs” nor “wherein the first CQI value range comprises some or all of the CQI indexes in a CQI table.”
However, Yasukawa discloses the missing features “wherein a CQI value range that is configured for each of the different target BLERs is different from a CQI value range that is configured for any other target BLER of the different target BLERs” and “wherein the first CQI value range comprises some or all of the CQI indexes in a CQI table.” ([para 0054]: “For example, the CQI table may be defined in such a manner that CQI indexes “0” to “15” correspond to a CQI with respect to a block error rate of x %, CQI indexes “16” to “31” correspond to a CQI with respect to a block error rate of y %, and CQI indexes “32” to “47” correspond to a CQI with respect to a block error rate of z %.” Also see Fig. 6.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Lyu and Yasukawa, to modify the indication as disclosed by Lyu, to be have CQI ranges corresponding to BLER as disclosed in Yasukawa. The motivation for doing so is that it allows the CQI indication to require a smaller number of bits, thus improving efficiency. Therefore, it would have been obvious to combine Lyu with Yasukawa to obtain the invention as specified in the instant claim.
Regarding claim 15, Lyu in view of Yasukawa disclose all the features of the parent claim.
Lyu further discloses “wherein the first MCS value range comprises some or all of MCS indexes in an MCS table.” ([para 0261]: “Specifically, optionally, the network device sends the indication information to the terminal device, where the indication information is used to indicate the target MCS level indicator value in the MCS level indicator set configured for the terminal device. Optionally, the network device may send the indication information to the terminal device by using DCI. For example, the MCS level indicator set configured by the network device for the terminal device is 0 to 27 and 58 to 61.”)
Regarding claim 22, Lyu discloses:
“A method for transmitting configuration information, comprising: transmitting, by a network device, configuration information, wherein the configuration information is configured to indicate, for a terminal device, a first channel quality indicator (CQI) value range” ([para 0190]: “Step S11: The network device sends the channel quality indicator set to the terminal device.”)
“under a first target block error rate (BLER), wherein different CQI value ranges are configured for different target BLERs…” ([para 0215]: “In this embodiment of this application, for a same terminal device, it is set that intervals of a plurality of BLER differences respectively correspond to a plurality of channel quality indicator sets, and the intervals of the plurality of BLER differences do not overlap.” ; [para 0228]: “Specifically, optionally, the network device determines the BLER difference between the BLER corresponding to the measurement value and the BLER corresponding to the reference value, determines that the BLER difference belongs to an interval of a target BLER difference of preset intervals of a plurality of BLER differences, and uses a channel quality indicator set corresponding to the interval of the target BLER difference as the second target channel quality indicator set.”)
“…and receiving, by the network device, a CQI index reported by the terminal device...” ([para 0192]: “Step S13: The terminal device sends feedback information to the network device, where the feedback information is used to indicate a target channel quality indicator value, the target channel quality indicator value is a channel quality indicator value in the channel quality indicator set, and the target channel quality indicator value is used to determine current channel quality of a channel.”)
Lyu does not explicitly disclose “wherein a CQI value range that is configured for each of the different target BLERs is different from a CQI value range that is configured for any other target BLER of the different target BLERs” nor “wherein the first CQI value range comprises some or all of the CQI indexes in a CQI table.”
However, Yasukawa discloses the missing features “wherein a CQI value range that is configured for each of the different target BLERs is different from a CQI value range that is configured for any other target BLER of the different target BLERs” and “wherein the first CQI value range comprises some or all of the CQI indexes in a CQI table.” ([para 0054]: “For example, the CQI table may be defined in such a manner that CQI indexes “0” to “15” correspond to a CQI with respect to a block error rate of x %, CQI indexes “16” to “31” correspond to a CQI with respect to a block error rate of y %, and CQI indexes “32” to “47” correspond to a CQI with respect to a block error rate of z %.” Also see Fig. 6.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Lyu and Yasukawa, to modify the indication as disclosed by Lyu, to be have CQI ranges corresponding to BLER as disclosed in Yasukawa. The motivation for doing so is that it allows the CQI indication to require a smaller number of bits, thus improving efficiency. Therefore, it would have been obvious to combine Lyu with Yasukawa to obtain the invention as specified in the instant claim.
Regarding claim 24, Lyu in view of Yasukawa disclose all the features of the parent claim.
Lyu further discloses “wherein the configuration information comprises: first indication information, configured to indicate a position in the CQI table at which a start position of the first CQI value range is located.” ([para 0237]: “If the channel quality indicator set configured by the network device for the terminal device of the edge user is [0, 2, 4, 6, 8, 10], 0 is indicated. If the channel quality indicator set configured by the network device for the terminal device of the center user is [10, 12, 14, 16, 18, 20], 10 is indicated.”)
Regarding claim 25, Lyu in view of Yasukawa disclose all the features of the parent claim.
Lyu further discloses “wherein a length of the first CQI value range in the CQI table is pre-configured.” ([para 0237]: “Optionally, the quantity of elements in the channel quality indicator set may be bound to a service type (for example, a quantity of elements included in the channel quality indicator set of the URLLC service is 8, and a quantity of elements included in the channel quality indicator set of the eMBB service is 16).”)
Regarding claim 26, Lyu in view of Yasukawa disclose all the features of the parent claim.
Lyu further discloses “wherein positions in the CQI table at which starting positions of CQI value ranges under different target BLERs are located are different.” ([para 0328]: “The terminal device determines a channel quality parameter corresponding to each BLER in the first BLER subset.” ; [para 0330]: “Optionally, the channel quality parameter may be a signal to interference plus noise ratio (Signal to Interference plus Noise Ratio, SINR), or may be a CQI index.”)
Regarding claim 27, Lyu in view of Yasukawa disclose all the features of the parent claim.
Lyu further discloses “wherein lengths of CQI value ranges under different target BLERs in the CQI table are the same.” ([para 0327]: “Optionally, a BLER included in the first BLER set and a BLER included in another BLER set of the at least one BLER set may be totally the same, or may be partially the same, or may be totally different. This is not limited in this application.”)
Regarding claim 33, Lyu discloses:
“A network device, comprising: a transceiver, configured to” ([para 0265]: “FIG. 12 is a schematic diagram of a logical structure of a network device 101 according to an embodiment of this application. The network device 101 may include a processing unit 1011 and a transceiver unit 1012.”)
([para 0190]: “Step S11: The network device sends the channel quality indicator set to the terminal device.”)
“under a first target block error rate (BLER), wherein different CQI value ranges are configured for different target BLERs…” ([para 0215]: “In this embodiment of this application, for a same terminal device, it is set that intervals of a plurality of BLER differences respectively correspond to a plurality of channel quality indicator sets, and the intervals of the plurality of BLER differences do not overlap.” ; [para 0228]: “Specifically, optionally, the network device determines the BLER difference between the BLER corresponding to the measurement value and the BLER corresponding to the reference value, determines that the BLER difference belongs to an interval of a target BLER difference of preset intervals of a plurality of BLER differences, and uses a channel quality indicator set corresponding to the interval of the target BLER difference as the second target channel quality indicator set.”)
“…and receive a CQI index reported by the terminal device...” ([para 0192]: “Step S13: The terminal device sends feedback information to the network device, where the feedback information is used to indicate a target channel quality indicator value, the target channel quality indicator value is a channel quality indicator value in the channel quality indicator set, and the target channel quality indicator value is used to determine current channel quality of a channel.”)
Lyu does not explicitly disclose “wherein a CQI value range that is configured for each of the different target BLERs is different from a CQI value range that is configured for any other target BLER of the different target BLERs” nor “wherein the first CQI value range comprises some or all of the CQI indexes in a CQI table.”
However, Yasukawa discloses the missing features “wherein a CQI value range that is configured for each of the different target BLERs is different from a CQI value range that is configured for any other target BLER of the different target BLERs” and “wherein the first CQI value range comprises some or all of the CQI indexes in a CQI table.” ([para 0054]: “For example, the CQI table may be defined in such a manner that CQI indexes “0” to “15” correspond to a CQI with respect to a block error rate of x %, CQI indexes “16” to “31” correspond to a CQI with respect to a block error rate of y %, and CQI indexes “32” to “47” correspond to a CQI with respect to a block error rate of z %.” Also see Fig. 6.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Lyu and Yasukawa, to modify the indication as disclosed by Lyu, to be have CQI ranges corresponding to BLER as disclosed in Yasukawa. The motivation for doing so is that it allows the CQI indication to require a smaller number of bits, thus improving efficiency. Therefore, it would have been obvious to combine Lyu with Yasukawa to obtain the invention as specified in the instant claim.

Claims 13, 17, and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyu (US 20200119836 A1) in view of Yasukawa (US 20200169902 A1) and further in view of Park (US 20200412431 A1).
Regarding claim 13, Lyu in view of Yasukawa disclose all the features of the parent claim.
Lyu further discloses “…indicate, for the terminal device, a first modulation and coding scheme (MCS) value range corresponding to a first type of multiple types.” ([para 0250]: “The terminal device receives the MCS level indicator set determined for the terminal device, where the MCS level indicator set includes an MCS level indicator value, and the MCS level indicator value is used to indicate a modulation and coding policy.”)
Lyu in view of Yasukawa does not explicitly disclose “wherein the configuration information” that includes the CQI range “is further configured to indicate” the MCS range.
However, Park discloses the missing feature “wherein the configuration information” that includes the CQI range “is further configured to indicate” the MCS range ([para 0411]: “However, for a more sophisticated and efficient MCS indication, a correlation between the MCS table and the CQI table may be considered. In other words, if the proposed CQI and MCS tables are used, for example, a UE configured with a low range CQI table may also be configured with a low range MCS table.” ; [para 0422]: “Here, Qmax and Qmin are parameters for configuring the master CQI/MCS table, each of which corresponds to an upper and lower modulation orders to be used within the master table. Q' represents an index to be reported in the case of CQI and an indicated index in the case of MCS.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Lyu, Yasukawa, and Park, for the MCS range as disclosed by Lyu, to be part of the same configuration as the CQI range as disclosed by Park. The motivation for including them as part of the same configuration is that both are closely interconnected and thus by configuring them together they can be configured in a more optimum manner, thus enhancing service quality. Therefore, it would have been obvious to combine Lyu with Yasukawa and Park to obtain the invention as specified in the instant claim.
Regarding claim 17, Lyu in view of Yasukawa disclose all the features of the parent claim.
Lyu further discloses “wherein a length of the first … value range in an … table is pre-configured.” ([para 0237]: “Optionally, the quantity of elements in the channel quality indicator set may be bound to a service type (for example, a quantity of elements included in the channel quality indicator set of the URLLC service is 8, and a quantity of elements included in the channel quality indicator set of the eMBB service is 16).”)
Lyu in view of Yasukawa does not disclose that this is used with an MCS range instead of a CQI range.
However, Park discloses that an MCS range may be configured in the same manner as a CQI range ([para 0375]: “The MCS table may also be configured similarly to the method for configuring the proposed CQI table.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Lyu, Yasukawa, and Park, for the MCS range as disclosed by Lyu, to be configured in a similar manner as the CQI range as disclosed in Park. The motivation for configuring each in a similar manner is that they share structural similarities, and thus using the techniques used to configure the CQI range would also benefit configuring the MCS range, thus improving system efficiency. Therefore, it would have been obvious to combine Lyu with Yasukawa and Park to obtain the invention as specified in the instant claim.
Regarding claim 28, Lyu in view of Yasukawa disclose all the features of the parent claim.
Lyu further discloses “…indicate, for the terminal device, a first modulation and coding scheme (MCS) value range corresponding to a first type.” ([para 0250]: “The terminal device receives the MCS level indicator set determined for the terminal device, where the MCS level indicator set includes an MCS level indicator value, and the MCS level indicator value is used to indicate a modulation and coding policy.”)
Lyu in view of Yasukawa does not explicitly disclose “wherein the configuration information” that includes the CQI range “is further configured to indicate” the MCS range.
However, Park discloses the missing feature “wherein the configuration information” that includes the CQI range “is further configured to indicate” the MCS range ([para 0411]: “However, for a more sophisticated and efficient MCS indication, a correlation between the MCS table and the CQI table may be considered. In other words, if the proposed CQI and MCS tables are used, for example, a UE configured with a low range CQI table may also be configured with a low range MCS table.” ; [para 0422]: “Here, Qmax and Qmin are parameters for configuring the master CQI/MCS table, each of which corresponds to an upper and lower modulation orders to be used within the master table. Q' represents an index to be reported in the case of CQI and an indicated index in the case of MCS.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Lyu, Yasukawa, and Park, for the MCS range as disclosed by Lyu, to be part of the same configuration as the CQI range as disclosed by Park. The motivation for including them as part of the same configuration is that both are closely interconnected and thus by configuring them together they can be configured in a more optimum manner, thus enhancing service quality. Therefore, it would have been obvious to combine Lyu with Yasukawa and Park to obtain the invention as specified in the instant claim.
Regarding claim 29, Lyu in view of Yasukawa and Park disclose all the features of the parent claim.
Lyu further discloses “wherein the first MCS value range comprises some or all of MCS indexes in an MCS table.” ([para 0261]: “Specifically, optionally, the network device sends the indication information to the terminal device, where the indication information is used to indicate the target MCS level indicator value in the MCS level indicator set configured for the terminal device. Optionally, the network device may send the indication information to the terminal device by using DCI. For example, the MCS level indicator set configured by the network device for the terminal device is 0 to 27 and 58 to 61.”)
Regarding claim 30, Lyu in view of Yasukawa and Park disclose all the features of the parent claim.
Lyu further discloses “wherein the configuration information comprises: second indication information, configured to indicate a position in an … table at which a starting position of the first … value range is located.” ([para 0237]: “If the channel quality indicator set configured by the network device for the terminal device of the edge user is [0, 2, 4, 6, 8, 10], 0 is indicated. If the channel quality indicator set configured by the network device for the terminal device of the center user is [10, 12, 14, 16, 18, 20], 10 is indicated.”)
Lyu in view of Yasukawa does not disclose that this is used with an MCS range instead of a CQI range.
However, Park discloses that an MCS range may be configured in the same manner as a CQI range ([para 0375]: “The MCS table may also be configured similarly to the method for configuring the proposed CQI table.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Lyu, Yasukawa, and Park, for the MCS range as disclosed by Lyu, to be configured in a similar manner as the CQI range as disclosed in Park. The motivation for configuring each in a similar manner is that they share structural similarities, and thus using the techniques used to configure the CQI range would also benefit configuring the MCS range, thus improving system efficiency. Therefore, it would have been obvious to combine Lyu with Yasukawa and Park to obtain the invention as specified in the instant claim.
Regarding claim 31, Lyu in view of Yasukawa and Park disclose all the features of the parent claim.
Lyu further discloses “wherein a length of the first … value range in an … table is pre-configured.” ([para 0237]: “Optionally, the quantity of elements in the channel quality indicator set may be bound to a service type (for example, a quantity of elements included in the channel quality indicator set of the URLLC service is 8, and a quantity of elements included in the channel quality indicator set of the eMBB service is 16).”)
Lyu in view of Yasukawa does not disclose that this is used with an MCS range instead of a CQI range.
However, Park discloses that an MCS range may be configured in the same manner as a CQI range ([para 0375]: “The MCS table may also be configured similarly to the method for configuring the proposed CQI table.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Lyu, Yasukawa, and Park, for the MCS range as disclosed by Lyu, to be configured in a similar manner as the CQI range as disclosed in Park. The motivation for configuring each in a similar manner is that they share structural similarities, and thus using the techniques used to configure the CQI range would also benefit configuring the MCS range, thus improving system efficiency. Therefore, it would have been obvious to combine Lyu with Yasukawa and Park to obtain the invention as specified in the instant claim.
Regarding claim 32, Lyu in view of Yasukawa and Park disclose all the features of the parent claim.
Lyu further discloses “wherein lengths of MCS value ranges corresponding to different types in an MCS table are the same, or are different.” ([para 0261]: “Specifically, optionally, the network device sends the indication information to the terminal device, where the indication information is used to indicate the target MCS level indicator value in the MCS level indicator set configured for the terminal device. Optionally, the network device may send the indication information to the terminal device by using DCI. For example, the MCS level indicator set configured by the network device for the terminal device is 0 to 27 and 58 to 61.”)

Claim 21 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyu (US 20200119836 A1) in view of Yasukawa (US 20200169902 A1) in view of Kim (US 20200366406 A1).
Regarding claim 21, Lyu in view of Yasukawa disclose all the features of the parent claim.
Lyu further discloses “wherein the CQI table comprises a plurality of CQI indexes, wherein each CQI index corresponds to a value of code rate x 1024…” (See Fig. 2.)
Lyu in view of Yasukawa does not disclose “and the minimum value of code rate x 1024 in the table is 30.”
However, Kim discloses “and the minimum value of code rate x 1024 in the table is 30.” (See table 7, 17, 22, or 27.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Lyu, Yasukawa, and Kim for the CQI table as disclosed by Lyu in view of Park, to be configured such that the minimum value of code rate x 1024 is 30 as disclosed by Kim. The motivation for doing so is that it is a result of adjusting for different BLER targets, the doing so of which increases transmission flexibility which improves optimization, and thus system efficiency and service quality. Therefore, it would have been obvious to combine Lyu with Yasukawa and Kim to obtain the invention as specified in the instant claim.
Regarding claim 34, Lyu in view of Yasukawa disclose all the features of the parent claim.
Lyu further discloses “wherein the CQI table comprises a plurality of CQI indexes, wherein each CQI index corresponds to a value of code rate x 1024…” (See Fig. 2.)
Lyu in view of Yasukawa does not disclose “wherein the CQI table comprises a plurality of CQI indexes, wherein each CQI index corresponds to a value of code rate x 1024, and the minimum value of code ratex 1024 in the table is 30.”
However, Kim discloses “wherein the CQI table comprises a plurality of CQI indexes, wherein each CQI index corresponds to a value of code rate x 1024, and the minimum value of code rate x 1024 in the table is 30.” (See table 7, 17, 22, or 27.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Lyu, Yasukawa, and Kim for the CQI table as disclosed by Lyu in view of Park, to be configured such that the minimum value of code rate x 1024 is 30 as disclosed by Kim. The motivation for doing so is that it is a result of adjusting for different BLER targets, the doing so of which increases transmission flexibility which improves optimization, and thus system efficiency and Lyu with Yasukawa and Kim to obtain the invention as specified in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412